Citation Nr: 0308348	
Decision Date: 05/02/03    Archive Date: 05/15/03

DOCKET NO.  99-17 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for a 
left knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan, Counsel


INTRODUCTION

The veteran had active service from November 1974 to November 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision that 
increased the rating for the veteran's left knee disability 
from noncompensable (0 percent) to 10 percent disabling, 
effective September 18, 1998.  In a February 2000 rating 
decision the RO granted service connection for a left knee 
scar that was assigned a noncompensable rating, effective 
August 2, 1998.  He has not submitted a notice of 
disagreement with this decision.

In February 2000 the veteran appeared and gave testimony at a 
hearing before a hearing officer at the RO.  A transcript of 
this hearing is of record.  In an August 2000 decision the 
hearing officer increased the evaluation for the veteran's 
left knee disability from 10 percent to 20 percent disabling, 
effective March 2, 1999.  

The Board undertook further development in this case in April 
2002.  That development having been completed, the issue of 
entitlement to a rating in excess of 20 percent for a left 
knee disability is before the Board for appellate 
consideration at this time.  

Review of the record indicates that there is a claim for 
entitlement to a compensable rating for a scar on the left 
knee that has not been adjudicated by the RO.  This matter is 
referred to the RO for all appropriate action.  



FINDINGS OF FACT  

1.  The veteran's left knee disability is productive of 
moderate instability in the knee.

2.  The veteran has noncompensable limitation of left knee 
flexion with degenerative arthritis in the left knee. 



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for status post-operative medial meniscectomy have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71, 
Diagnostic Code 5258 (2002).  

2.  The criteria for a separate 10 percent rating for 
degenerative joint disease in the left knee have been met.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.71, Diagnostic Codes 5003, 
5260 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board again notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002).  The VCAA eliminated the 
well-grounded requirement and modified VA's duties to notify 
and assist claimants.  38 U.S.C.A. §§ 5103, 5103A, 5107(a).

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.  Specifically, it requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

In this regard, it is noted that the RO informed the veteran 
of the provisions of the VCAA and the relevance of this 
legislation to his current claims in a letter dated In 
January 2002.  This letter advised him of the evidence needed 
to substantiate his claims, and of who was responsible for 
obtaining what evidence.  Moreover, the veteran had been 
informed of the pertinent law and regulations governing his 
claim for an increased rating for his left knee disability in 
a statement of the case dated in August 1999 and in a 
supplemental statement of the case dated in August 2000.  
These documents also served to advise him of the evidence 
needed to substantiate this claim.  

The Board also notes that the veteran was afforded an 
opportunity to provide testimony regarding his claim for an 
increased rating for his left knee disability during a 
February 2000 hearing before a hearing officer at the RO.  
Moreover, recent development undertaken by the Board has 
obtained considerable private and VA medical evidence 
relevant to the veteran's current claim and the veteran has 
been afforded a current medical examination of his left knee 
disability.  

It does not appear from a review of the record that any 
additional clinical evidence relevant to the veteran's 
current claim is available, but not associated with the 
claims folder.  Because VA has complied with the notice 
requirements of the VCAA and since there is no known 
outstanding evidence; there is no reasonable possibility that 
further efforts could aid in substantiating the veteran's 
current claim for an increased rating for his left knee 
disability.   38 U.S.C.A. § 5103A(a)(2).  Accordingly, the 
Board will proceed to adjudicate the claim of entitlement to 
an increased rating for his left knee disability on the basis 
of the evidence currently of record.  

I.	Factual Basis

The veteran's service medical records indicate that he 
sustained an injury to left knee in April 1976 and thereafter 
underwent an arthrotomy of the knee and a surgical repair of 
the medial collateral ligament of the left knee. 

On a VA examination conducted in April 1979 an x-ray of the 
left knee revealed minimal osteoarthritis in the joint. In a 
rating decision of May 1979 the RO granted service connection 
for a status postoperative medial meniscectomy of the left 
knee, which was assigned a 10 percent rating from February 9, 
1979.  Following a January 1984 VA examination, the RO, in a 
rating decision of April 1984 reduced the evaluation for the 
veteran's left knee disability to noncompensable, effective 
July 1, 1984.  This rating was confirmed by the Board in a 
decision of November 1984.  The noncompensable rating for the 
veteran's left knee was in effect until the rating decision 
of July 1999, discussed above.  

Private clinical records reflect treatment during 1998 for 
left knee pain.  An MRI of the left knee performed in 
September 1998 showed post-operative changes involving the 
medial meniscus and medial soft tissues.  There was no 
evidence of medial meniscus retear, but there was minimal 
joint effusion.  There was no internal derangement.   
Occasional subsequent private treatment for left knee pain is 
indicated.   

On VA examination in May 1999 the veteran complained of left 
knee pain.  He said that, after 10 minutes of standing, he 
tended to put his weight on his right leg in order to relieve 
the pain in his left knee.  He said that his left knee tended 
to buckle in certain positions.   The veteran also said that 
he used to wear a hinged brace on his left knee while playing 
sports, but he no longer played sports and the brace no 
longer fit.  His current employment was as a supervisor at 
the post office and this job required a great deal of 
walking.  

Evaluation revealed no erythema or increased warmth in the 
left knee.  Mild left knee swelling was reported and there 
was some atrophy of the left vastus medialis. There was a 15 
centimeter long reversed s-shaped scar along the anterior 
medial aspect of the left knee.  Active range of motion in 
the left knee was possible from 0 to 116 degrees.  Medial 
collateral ligament laxity was noted at 30 degrees of left 
knee flexion.  The cruciate ligament and the fibula 
collateral ligament were intact.  The McMurray's test was 
negative.  The assessments were chronic left knee pain with 
medial collateral ligament deficiency with symptoms of a 
buckling tendency; limitation of motion; and postoperative 
changes in the medial meniscus and medial soft tissue on MRI 
testing.  Of record is a VA document indicating that a knee 
brace had been ordered in June 1999 for the veteran's use.  

During an RO hearing conducted in February 2000 the veteran 
complained of ongoing and continuing instability and pain in 
the left knee.  The veteran estimated that his pain was an 8 
on a 10-point scale.  He said that the discomfort in his knee 
was affected by activity and the weather.  He said that he 
had increased knee pain on prolonged standing, walking for 
half an hour, and prolonged sitting, especially if driving.  

On a December 2002 VA orthopedic examination the veteran 
complained of left knee pain, fatigability, and lack of 
endurance that had been steadily increasing.  
He said that he could only walk one half mile before he had 
to stop because of knee pain.  It was reported that he had 
about 5 flare-ups of left knee pain per week and that the 
pain was 6 on a 10-point scale at those times.  Exertion was 
the primary precipitating factor and rest and Advil would 
lessen the pain.  The veteran was reported to wear a knee 
brace when he used the knee in repetitive activity.  It was 
noted that the veteran had been a mail carrier, but had 
changed to a supervisory position because of his left knee 
problems.  

Evaluation revealed full extension of the knee to 100 degrees 
of left knee flexion.  There was easy fatigability and pain 
on repetitive motion.  There was no instability noted in the 
left knee.  The diagnoses included status post reconstructive 
knee surgery with post surgical pain and likely degenerative 
joint disease of the left knee.  It was noted that there was 
moderate functional impairment due to left knee pain.  

                                                     II.  
Legal Analysis

The veteran is currently in receipt of a 20 percent rating 
for a status postoperative medial meniscectomy of the left 
knee under the provisions of 38 C.F.R. § 4.71(a), Diagnostic 
Code 5258, based on dislocation of the semi lunar cartilage 
with episodes of "locking" pain, and effusion into the knee 
joint.  

The Board is of the opinion that this left knee disability is 
more appropriately evaluated under the provisions of 
38 C.F.R. § 4.71(a), Diagnostic Code 5257 since the evidence 
indicates complaints of a tendency of the left knee to buckle 
in certain positions and laxity of the medial collateral 
ligament has been noted on a recent VA examination.  It is 
also noted that the veteran has used a knee brace in recent 
years necessitated by his disability.  

Under the criteria of Diagnostic Code 5257, a 10 percent 
evaluation may be assigned for impairment of the knee with 
slight recurrent subluxation or lateral instability.  A 20 
percent evaluation may be assigned under Diagnostic Code 5257 
for impairment of the knee with moderate recurrent 
subluxation or lateral instability.  A 30 percent evaluation 
may be assigned under Diagnostic Code 5257 for impairment of 
the knee with severe recurrent subluxation or lateral 
instability.  

As noted earlier the veteran has reported that his left knee 
tends to buckle in certain positions.  During the May 1999 VA 
examination laxity of the medial collateral ligament in the 
left knee at 30 degrees of flexion was reported.  Moreover, 
the veteran wears a brace to stabilize the knee when he 
engages in repetitive activities.  After his most recent 
examination of his left knee in December 2002, it was 
estimated that there was moderate functional impairment in 
the left knee.  Symptomatology of this extent is within the 
degree contemplated by a 20 percent rating under Diagnostic 
Code 5257.  

The severe degree of disability due to lateral instability or 
subluxation warranting a 30 percent rating under Diagnostic 
Code 5257 has not been clinically demonstrated.  

However, a diagnosis of likely degenerative joint disease in 
the left knee was rendered after the veteran's most recent VA 
orthopedic examination in December 2002. Moreover, some 
degenerative arthritis was found on x-rays of the left knee 
as long ago as April 1979.  Opinions by the VA General 
Counsel dated July 1, 1997 (VAOPGCPREC 23-97) and August 14, 
1998 (VAOPGCPREC 9-98) have held that separate disability 
evaluations may be assigned for service-connected knee 
disability under the provisions of 38 C.F.R. § 4.71(a), 
Diagnostic Codes 5257 and 5003 when a veteran is found to 
have both arthritis and instability of the knees.  

Therefore, the question now to be decided is whether a 
separate compensable evaluation should be assigned for the 
veteran's service connected left knee disorder based on 
arthritis with limitation of knee motion.  For separate 
ratings to be assigned on this basis the limitation of motion 
of each knee must at least equate to the requirements for a 
noncompensable rating under Diagnostic Code 5260 or 5261 or 
the arthritis in each knee must be productive of painful 
motion.    

Under the provisions of Diagnostic Codes 5260 and 5261, a 
noncompensable (0 percent) rating is assignable with flexion 
of the knee limited to 60 degrees or extension of the knee 
limited to 5 degrees.  A 10 percent evaluation is assigned if 
knee flexion is limited to 45 degrees or if knee extension is 
limited to 10 degrees.  A 20 percent evaluation is assigned 
if knee flexion is limited to 30 degrees or if knee extension 
is limited to 15 degrees.  A 30 percent evaluation is 
assigned if knee flexion is limited to 15 degrees or if knee 
extension is limited to 20 degrees.  Under the provisions of 
38 C.F.R. § 4.71(a) Diagnostic Codes 5010-5003 a 10 percent 
rating is assignable when limitation of motion is present but 
noncompensable under the appropriate diagnostic code.  

On VA examination in 1999, the veteran was noted to have 116 
degrees of flexion in his left knee.  On his most recent VA 
examination in late 2002, only 100 degrees of left knee 
flexion was reported and it was further noted that there was 
easy fatigability and pain on repetitive motion of the left 
knee.  While this degree of limitation of knee flexion does 
not in itself suffice for a compensable rating under 
38 C.F.R. § 4.71(a), Diagnostic Code 5260, the evidence of 
record clearly shows that the veteran has noncompensable 
limitation of left knee flexion and degenerative arthritis in 
the left knee.  Thus a separate 10 percent rating for 
degenerative arthritis in the left knee is warranted under 
the provisions of Diagnostic Code 5003.


ORDER

Entitlement to an evaluation in excess of 20 percent for 
status post-operative medial meniscectomy is denied.  

Entitlement to a separate 10 percent rating for degenerative 
joint disease in the left knee is granted subject to the law 
governing the payment of monetary benefits.  



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

